DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on March 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘such as’ which is unclear if that specific material is intended to be claimed or not. Appropriate correction is required. 
Claim 9 recites “preferred values” and then lists out values for several locations of the device, however, the language is unclear which values the applicant is intending to claim.  
Claim 16 recites the limitation “such as nylon 10-0” in the last line of the claim which is unclear if that specific suture type is intended to be claimed or not. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


It is noted that the claims contain numerous recitations of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The intended use recitation language which has been italicized carries no weight in the absence of any distinguishing structure. Long et al discloses the structure as claimed and is thus capable of performing the functions. MPEP 21 14 states: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference).
	Applicant may wish to consider drafting claims using “configured to” language or recite the structure of the device in the claims as the elected group is to a device. Many of the claims contain descriptions of what the device is intended to do or function, but may not provide the structure.

Claim(s) 1-2 ,4-5, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiuey (US 2015/0223930).

Referring to claim 1, Shiuey discloses an intracorneal ring(annular rim, 14) made of a polymer (paragraph 54) compatible with corneal metabolism (see 112 rejection above, PMMA is not positively recited, therefore the ring only has to be biocompatible with the cornea), to be used in cooperation with a corneal graft for adjusting the cornea topography and increasing its thickness(applicant should also note, that a corneal graft is not positively recited in the claim, and therefore the intracorneal ring, only has to be capable of being used with a corneal graft), the ring(14) is a full circle with two side surfaces defining its thickness, and an inner and an outer rim defining its width(Figs. 1-3), a plurality of holes(16) distributed around the ring pass through the thickness of the ring(paragraph 53). 
Referring to claims 2 and 16, Shiuey discloses wherein the ring is part of a spherical or aspherical shell sliced between two parallel planes(see Figs. 1-3 see the ring has a non-planar surface).
Referring to claim 4, Shiuey discloses wherein the holes are evenly distributed around the ring(Figs. 1-3).
Referring to claim 5, Shiuey discloses wherein the corneal graft is prepared from a human donor’s stroma(paragraph 65).
Referring to claim 7, Shiuey et al. discloses wherein the corneal graft is a synthetic tissue(paragraph 66 discloses use of a synthetic collagen).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronstein (US 4,842,599).

Referring to claim 1, Bronstein discloses an intracorneal ring(22) made of a polymer (col. 12 lines 32-38) compatible with corneal metabolism (see 112 rejection above, PMMA is not positively recited, therefore the ring only has to be biocompatible with the cornea), to be used in cooperation with a corneal graft(24) for adjusting the cornea topography and increasing its thickness(applicant should also note, that a corneal graft is not positively recited here, and therefore the intracorneal ring, only has to be capable of being used with a corneal graft), the ring(22) is a full circle with two side surfaces defining its thickness, and an inner and an outer rim defining its width(Figs. 1-3), a plurality of holes(30) distributed around the ring pass through the thickness of the ring(col. 5 lines 27-29). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiuey (US 2015/0223930), as applied to claim 1 above.

Referring to claim 3, Shiuey et al. discloses wherein the side surfaces of the ring have an angle relative to the plane of its rims(Figs. 1-3).
Shiuey et al. lacks a detailed description of the exact value of the angle relative to the rim. 
It would have been an obvious matter of design choice to (describe modification), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to claim 6, Shiuey discloses wherein the corneal graft is prepared from a human donor’s (paragraph 66).
Shiuey et al. lacks a detailed description of the corneal graft being prepared from a human donors Bowman’s membrane. 
It would have been obvious to a person of ordinary skill in the art to have the corneal graft material of Shiuey et al. comprise material prepared from a human donors Bowman’s membrane which amounts to mere substitution of one functionally equivalent corneal graft material for another in the art of corneal implants for the purpose of providing a biocompatible material for the patients eye. 


Claim(s) 8-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein (US 4,842,599) in view of Leon Rolden et al. (US 5,843,185).

Referring to claim 8, Bronstein discloses the intracorneal ring of claim 1 wherein: the graft is a circular lenticule with a diameter smaller than the diameter of the inner rim(Figs. 1-3). It is noted that claim 1 does not positively recite that the graft is part of the device, just that it can be used with the ring. 
Bronstein lacks a detailed description of the graft being sutured to the ring and stretched flat inside the ring via the suture passing, successively through the ring holes and the graft periphery, and the suture ends are tied together via a knot.
Leon Rolden et al. disclose a corneal prosthesis in the same field of endeavor that comprises an annular ring (optical support segment, 20) with an aperture(22) structured to receive an optical cylinder(40) and discloses several methods of attaching the optical cylinder to the optical support segment(col. 5 lines 7-35) for the purpose of being able to add the optical cylinder to make vision corrections for the patient. 
It would have been obvious to a person of ordinary skill in the art to have the device of Bronstein be attached by an attachment mechanism of the graft and ring comprise the use of sutures in order to insure the stability of the implant once inserted into the cornea. One of ordinary skill in the art would recognize that sutures is an attachment means in the art used to attached implants into the eye. 
Referring to claim 9, as applied to claim 8 above, Bronstein discloses several values with regard to the dimensions of the implant (col. 8 lines 44-55; col. 6 lines 49-64). Bronstein lacks a detailed description of all the specified values for the implant.  
However, it would have been an obvious matter of design choice to modify the values of the components since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to claim 10, as applied to claim 8 above, Bronstein discloses wherein the ring and sutured graft are inserted in the cornea stroma of a receiving eye to reduce the curvature, increase the thickness, or correct the refraction of the cornea, while reshaping and regenerating the cornea, and enhancing the biomechanical properties of the cornea.  
 Referring to claims 11 and 17, as modified in claim 10 above, Bronstein discloses wherein: the cornea holds the ring in a fixed position, the ring pulls the graft via the suture, the graft pushes against the cornea as a result of the ring pull and tends to reduce its curvature, the cornea pushes against the graft and tends to align the graft with its own curvature, both the cornea and graft assume an equilibrium state at a reduced cornea curvature and refraction, and the ring acts as an auxiliary limbus, supports the graft circumferentially, and promotes bonding of the graft to and its integration with the stroma layer, regenerates the cornea and enhances its biomechanical properties, creating potential for further refraction correction and other corneal disorder treatments, and additionally, the ring exerts an outward radial force that further reduces the curvature of the cornea as a conventional intracorneal ring. 
 Referring to claim 12, as modified in claim 10 above, Bronstein discloses wherein the ring is inserted in the cornea stroma using superior scleral tunnel incision
Referring to claim 13, as modified in claim 10 above, Bronstein discloses wherein the graft is cut using a femtosecond laser according to a topography to evenly add to the thickness of the cornea in its central zone. 
Referring to claim 14, as modified in claim 10 above, Bronstein discloses wherein the amount of thickness of the ring, the thickness of the graft, or the tension of graft or suture is used to effect a desired corneal curvature or refractive correction.
Referring to claim 15, as modified in claim 10 above, Bronstein discloses the intracorneal ring used to treat any type of ectasia including severe keratoconus, and therefore, deferring the need for cornea transplantation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,646,720; 2002/0010510; 4,961,744; 2010/0168849; 6,755,858; 4,851,003, 4,810,082; 9,974,646; 6,592,621 and WO 2017/156460.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774